Atlas Air Worldwide Holdings, Inc.

2007 INCENTIVE PLAN (As Amended)

1. DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

2. PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based and other incentive
Awards.

3. ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator will exercise its discretion consistent with qualifying the
Award for that exception. Determinations of the Administrator made under the
Plan will be conclusive and will bind all parties.

4. LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. A maximum of 3,028,331 shares of Stock, representing the
unused Prior Plan shares, as well as an additional 2,400,000 shares, may be
delivered in satisfaction of Awards under the Plan. For purposes of the
preceding sentence, shares of Stock shall be treated as unused Prior Plan shares
(i) if they were subject to awards under the Prior Plan, other than restricted
stock awards, that were outstanding on the day preceding the Effective Date to
the extent such Prior Plan awards are exercised or are satisfied, or terminate
or expire, on or after the Effective Date without the delivery of such shares,
or (ii) if they were outstanding on the day preceding the Effective Date as
restricted stock awards under the Prior Plan and are thereafter forfeited. The
number of shares of Stock delivered in satisfaction of Awards shall, for
purposes of the preceding sentence, be determined net of shares of Stock
withheld by the Company in payment of the exercise price of the Award or in
satisfaction of tax withholding requirements with respect to the Award. The
limits set forth in this Section 4(a) shall be construed to comply with
Section 422. To the extent consistent with the requirements of Section 422 and
with other applicable legal requirements (including applicable stock exchange
requirements), Stock issued under awards of an acquired company that are
converted, replaced, or adjusted in connection with the acquisition shall not
reduce the number of shares available for Awards under the Plan.

(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

(c) Section 162(m) Limits. The maximum number of shares of Stock for which Stock
Options may be granted to any person in any calendar year and the maximum number
of shares of Stock subject to SARs granted to any person in any calendar year
will each be 200,000. The maximum number of shares subject to other Awards
granted to any person in any calendar year will be 100,000 shares. The maximum
amount payable to any person in any year under Cash Awards will be $3,000,000.
The foregoing provisions will be construed in a manner consistent with
Section 162(m).

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates;
provided, that, subject to such express exceptions, if any, as the Administrator
may establish, eligibility shall be further limited to those persons as to whom
the use of a Form S-8 registration statement is permissible. Eligibility for
ISOs is limited to employees of the Company or of a “parent corporation” or
“subsidiary corporation” of the Company as those terms are defined in
Section 424 of the Code.

6. RULES APPLICABLE TO AWARDS

(a) All Awards

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant agrees to the terms of the Award and the Plan. Notwithstanding any
provision of this Plan to the contrary, awards of an acquired company that are
converted, replaced or adjusted in connection with the acquisition may contain
terms and conditions that are inconsistent with the terms and conditions
specified herein, as determined by the Administrator.

(2) Term of Plan. No Awards may be made after March 20, 2017, but previously
granted Awards may continue beyond that date in accordance with their terms.

(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the second sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime ISOs (and,
except as the Administrator otherwise expressly provides in accordance with the
second sentence of this Section 6(a)(3), other Awards requiring exercise) may be
exercised only by the Participant. The Administrator may permit Awards other
than ISOs to be transferred by gift, subject to such limitations as the
Administrator may impose.

(4) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply: immediately upon the
cessation of the Participant’s Employment, each Award requiring exercise that is
then held by the Participant or by the Participant’s permitted transferees, if
any, will cease to be exercisable and will terminate, and all other Awards that
are then held by the Participant or by the Participant’s permitted transferees,
if any, to the extent not already vested will be forfeited, except that:

(A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;

(B) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death or
termination from Employment by reason of Disability, to the extent then
exercisable, will remain exercisable for the lesser of (i) the one year period
ending with the first anniversary of the Participant’s death or termination of
Employment by reason of Disability or (ii) the period ending on the latest date
on which such Stock Option or SAR could have been exercised without regard to
this Section 6(a)(4), and will thereupon terminate; and

(C) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award.

(5) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the minimum withholding required by law).

(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with, the requirements of Section 409A. Any such
dividend equivalents or similar entitlements will be paid only to the extent
that the underlying Award has vested.

(7) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or any Affiliate to the Participant.

(8) Section 162(m). This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR. In the case of any Performance Award to which
this Section 6(a)(8) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception. With respect to such Performance Awards, the Administrator
will preestablish, in writing, one or more specific Performance Criteria no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m)). Prior to grant, vesting or payment
of the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive. No Performance Award to which this
Section 6(a)(8) applies may be granted after the first meeting of the
stockholders of the Company held in 2012 until the listed performance measures
set forth in the definition of “Performance Criteria” (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
stockholders of the Company in accordance with the requirements of Section
162(m) of the Code, unless such grant is made contingent upon such approval.

(9) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered shall be treated as awarded under the Plan (and shall reduce the
number of shares thereafter available under the Plan in accordance with the
rules set forth in Section 4). In any case where an award is made under another
plan or program of the Company or its Affiliates and such award is intended to
qualify for the performance-based compensation exception under Section 162(m),
and such award is settled by the delivery of Stock or another Award under the
Plan, the applicable Section 162(m) limitations under both the other plan or
program and under the Plan shall be applied to the Plan as necessary (as
determined by the Administrator) to preserve the availability of the Section
162(m) performance-based compensation exception with respect thereto.

(10) Section 409A. Each Award shall contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A, or
(ii) satisfies such requirements.

(11) Certain Requirements of Corporate Law. Awards shall be granted and
administered consistent with the requirements of applicable Delaware law (or the
corporate law of the state that the Company shall be then incorporated in)
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.

(b) Awards Requiring Exercise

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
(in the case of an ISO granted to a ten-percent shareholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the fair market value of the Stock
subject to the Award, determined as of the date of grant on the basis of the
closing price of the Stock on such date, or such higher amount as the
Administrator may determine in connection with the grant. No such Award, once
granted, may be repriced other than in accordance with the applicable
stockholder approval requirements of Nasdaq. Fair market value shall be
determined by the Administrator consistent with the applicable requirements of
Section 422 and Section 409A.

(3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of shares of Stock that have been
outstanding for at least six months (unless the Administrator approves a shorter
period) and that have a fair market value equal to the exercise price, (ii)
through a broker-assisted exercise program acceptable to the Administrator,
(iii) by other means acceptable to the Administrator, or (iv) by any combination
of the foregoing permissible forms of payment. The delivery of shares in payment
of the exercise price under clause (i) above may be accomplished either by
actual delivery or by constructive delivery through attestation of ownership,
subject to such rules as the Administrator may prescribe.

(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant.

7. EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, etc. Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction:

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.

(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), the Administrator may provide for payment (a
“cash-out”), with respect to some or all Awards or any portion thereof, equal in
the case of each affected Award or portion thereof to the excess, if any, of
(A) the fair market value of one share of Stock (as determined by the
Administrator in its reasonable discretion) times the number of shares of Stock
subject to the Award or such portion, over (B) the aggregate exercise or
purchase price, if any, under the Award or such portion (in the case of an SAR,
the aggregate base value above which appreciation is measured), in each case on
such payment terms (which need not be the same as the terms of payment to
holders of Stock) and other terms, and subject to such conditions, as the
Administrator determines; provided, that the Administrator shall not exercise
its discretion under this Section 7(a)(2) with respect to an Award or portion
thereof providing for “nonqualified deferred compensation” subject to
Section 409A in a manner that would constitute an extension or acceleration of,
or other change in, payment terms if such change would be inconsistent with the
applicable requirements of Section 409A.

(3) Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, substitution or cash-out, each Award requiring exercise will become
fully exercisable, and the delivery of any shares of Stock remaining deliverable
under each outstanding Award of Stock Units (including Restricted Stock Units
and Performance Awards to the extent consisting of Stock Units) will be
accelerated and such shares will be delivered, prior to the Covered Transaction,
in each case on a basis that gives the holder of the Award a reasonable
opportunity, as determined by the Administrator, following exercise of the Award
or the delivery of the shares, as the case may be, to participate as a
stockholder in the Covered Transaction; provided, that to the extent
acceleration pursuant to this Section 7(a)(3) of an Award subject to
Section 409A would cause the Award to fail to satisfy the requirements of
Section 409A, the Award shall not be accelerated and the Administrator in lieu
thereof shall take such steps as are necessary to ensure that payment of the
Award is made in a medium other than Stock and on terms that as nearly as
possible, but taking into account adjustments required or permitted by this
Section 7, replicate the prior terms of the Award.

(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
will terminate upon consummation of the Covered Transaction, other than the
following: (i) Awards assumed pursuant to Section 7(a)(1) above; (ii) Awards
converted pursuant to the proviso in Section 7(a)(3) above into an ongoing right
to receive payment other than Stock; and (iii) outstanding shares of Restricted
Stock (which shall be treated in the same manner as other shares of Stock,
subject to Section 7(a)(5) below).

(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. In the case
of Restricted Stock that does not vest in connection with the Covered
Transaction, the Administrator may require that any amounts delivered, exchanged
or otherwise paid in respect of such Stock in connection with the Covered
Transaction be placed in escrow or otherwise made subject to such restrictions
as the Administrator deems appropriate to carry out the intent of the Plan.

(b) Changes in and Distributions With Respect to Stock

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator shall make
appropriate adjustments to the maximum number of shares specified in Section
4(a) that may be delivered under the Plan and to the maximum share limits
described in Section 4(c), and shall also make appropriate adjustments to the
number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422, the requirements of Section 409A, and for the
performance-based compensation rules of Section 162(m), where applicable.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act. The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.

9. AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
Any amendments to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Administrator.

10. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.

11. MISCELLANEOUS

(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers.

(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
shall be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax, asserted by reason of the failure of an Award to
satisfy the requirements of Section 422 or Section 409A or by reason of
Section 4999 of the Code; provided, that nothing in this Section 11(b) shall
limit the ability of the Administrator or the Company to provide by separate
express written agreement with a Participant for a gross-up payment or other
payment in connection with any such tax or additional tax.

1

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to grant rights or options to the extent permitted by
Section 157(c) of the Delaware General Corporation Law; and (iii) to such
Employees or other persons as it determines such ministerial tasks as it deems
appropriate. In the event of any delegation described in the preceding sentence,
the term “Administrator” shall include the person or persons so delegated to the
extent of such delegation.

“Affiliate": Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) and Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
or SAR by reason of service for an Affiliate, Sections 414(b) and 414(c) of the
Code shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A, “at least 20%” shall
be used in lieu of “at least 50%”; and further provided, that the lower
ownership threshold described in this definition (50% or 20% as the case may be)
shall apply only if the same definition of affiliation is used consistently with
respect to all compensatory stock options or stock awards (whether under the
Plan or another plan). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A) apply but any such
change shall not be effective for twelve (12) months.

“Award”: Any or a combination of the following:

(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Cash Awards.

(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cash Award”: An Award denominated in cash.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”: The Compensation Committee of the Board.

“Company”: Atlas Air Worldwide Holdings, Inc.

“Covered Transaction”: Any consummation of (i) a consolidation, merger, or
similar transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.

“Disability": A Participant’s qualification for long term disability benefits
under the Company’s long term disability plan.

“Effective Date": The date on which the stockholders of the Company approve the
Plan.

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award": An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.

“Performance Criteria": Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, or amortization, whether or not on a continuing operations
or an aggregate or per share basis (basic or fully diluted); return on equity,
investment, capital or assets; one or more operating ratios such as earnings
before interest, taxes, and/or depreciation and amortization; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
free cash flow, cash flow, return on investment (discounted or otherwise), net
cash provided by operations, or cash flow in excess of cost of capital; stock
price; stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
economic value added; strategic business criteria, consisting of one or more
objectives based on meeting specific market penetration, geographic business
expansion goals, facility construction or completion goals, geographic facility
relocation or completion goals, cost targets, customer satisfaction, supervision
of litigation or information technology; joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; or recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings. A
Performance Criterion and any targets with respect thereto determined by the
Administrator need not be based upon an increase, a positive or improved result
or avoidance of loss. To the extent consistent with the requirements for
satisfying the performance-based compensation exception under Section 162(m),
the Administrator may provide in the case of any Award intended to qualify for
such exception that one or more of the Performance Criteria applicable to such
Award will be adjusted in an objectively determinable manner to reflect events
(for example, but without limitation, acquisitions or dispositions) occurring
during the performance period that affect the applicable Performance Criterion
or Criteria.

“Plan”: The Atlas Air Worldwide Holdings, Inc. 2007 Incentive Plan as from time
to time amended and in effect.

“Prior Plan”: The Company’s Amended and Restated 2004 Long Term Incentive and
Share Award Plan.

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code.

“Section 422”: Section 422 of the Code.

“Section 162(m)”: Section 162(m) of the Code.

“Stock”: Common Stock of the Company, par value $0.01 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment or satisfaction of the exercise price.

“Stock Unit": An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

2